COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  THOMAS MILTON BUCHANAN, JR.,
  a/k/a MILTON BUCHANAN,                       §              No. 08-16-00071-CR

                   Appellant,                  §                 Appeal from the

  v.                                           §               450th District Court

  THE STATE OF TEXAS,                          §             of Travis County, Texas

                  Appellee.                    §            (TC# D-1-DC-14-300685)

                                               §
                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF OCTOBER, 2017.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.